                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 MICHAEL T. HAYES,
                                               Case No. 1:16-cv-00534-DCN
        Plaintiff,

        v.                                     MEMORANDUM DECISION AND
                                               ORDER
 RACHEL NETTLES, MICHAEL
 MONTGOMERY, CHARLES
 JOHANNESSEN, AND FELIX DIAZ,

        Defendants.


                                  I. INTRODUCTION

       Pending before the Court is Defendants Rachel Nettles, Michael Montgomery,

Charles Johannessen, and Felix Diaz’s (collectively “Defendants”) Motion to Amend

Admissions by Default. Dkt. 80. Having reviewed the record and briefs, the Court finds

that the facts and legal arguments are adequately presented. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court will decide the motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For reasons set forth below, the Court

GRANTS Defendants’ Motion.

                                  II. BACKGROUND

       Hayes filed his pro se original complaint on December 12, 2016. Dkt. 1. After an



MEMORANDUM DECISION AND ORDER - 1
initial review, the Court permitted Hayes to proceed with some of his claims on March 6,

2017. Dkt 11.

      Defendants then filed a motion to dismiss the case on May 4, 2017, arguing that

some or all of Hayes’ claims were barred by the doctrine in Heck v. Humphry, 512 U.S.

477 (1994). Dkt. 17. On October 11, 2017, the Court denied that motion (Dkt. 34) and set

a scheduling order a few days later (Dkt. 35). Pursuant to that scheduling order, discovery

was to close on April 11, 2018, and the dispositive motion deadline was May 9, 2018.

      On December 19, 2017, Hayes filed a motion to amend his complaint to add

additional defendants and additional claims. Dkt. 38. On May 9, 2018, Defendants filed a

motion for summary judgment seeking dismissal of Hayes’ original complaint. Dkt. 60.

On September 27, 2018, the Court granted Hayes’ motion to amend his complaint and

dismissed Defendants’ motion for summary judgment as moot. Dkt. 69. On March 26,

2019, the Court reviewed the amended complaint and permitted Hayes to proceed against

one additional defendant (Felix Diaz) and on one additional claim (due process). Dkt. 70.

      Hayes subsequently filed a motion to reopen discovery related to the new claim on

April 10, 2019. Dkt. 71. Defendants’ counsel received a letter from Hayes containing

discovery requests on August 12, 2019. Two days later, on August 14, 2019, the Court

granted Hayes’ motion to reopen discovery and entered a new scheduling order. Dkt. 78.

      Defendants failed to answer Hayes’ requests for admission within 30 days of the

date that discovery was reopened. On October 7, 2019, Defendants’ counsel received a

follow-up letter from Hayes asking for responses. On November 5, 2019, Defendants filed




MEMORANDUM DECISION AND ORDER - 2
the pending motion to amend their admissions. Dkt. 80. Hayes never responded to

Defendants’ motion to amend admissions.

                               III. LEGAL STANDARD

       When a party fails to timely respond to requests for admissions, those requests are

automatically deemed admitted. See Fed. R. Civ. P. Rule 36(a). “Any matter admitted

under this rule is conclusively established unless the Court on motion permits withdrawal

or amendment of the admission.” Id. The Court has discretion to grant relief from an

admission made under Rule 36(a) if (1) “it would promote the presentation of the merits of

the action” and (2) “the party who obtained the admission fails to satisfy the court that

withdrawal or amendment will prejudice that party in maintaining the action or defense on

the merits.” Fed. R. Civ. P. 36(b); Conlon v. United States, 474 F.3d 616, 621 (9th Cir.

2007) (internal quotation marks and citations omitted).

       “The first half of the test in Rule 36(b) is satisfied when upholding the admission

would practically eliminate any presentation of the merits of the case.” Hadley v. United

States, 45 F.3d 1345, 1348 (9th Cir. 1995). Under the second half of the Rule 36(b) test,

“[t]he party relying on the deemed admission has the burden of proving prejudice.” Conlon,

474 F.3d at 622. “The prejudice contemplated by Rule 36(b) is ‘not simply that the party

who obtained the admission will now have to convince the factfinder of its truth. Rather, it

relates to the difficulty a party may face in proving its case, e.g., caused by the

unavailability of key witnesses, because of the sudden need to obtain evidence’ with

respect to the questions previously deemed admitted.” Hadley, 45 F.3d at 1348, (quoting

Brook Village N. Assocs. v. General Elec. Co., 686 F.2d 66, 70 (1st Cir. 1982)).


MEMORANDUM DECISION AND ORDER - 3
                                     IV. DISCUSSION

       Defendants seek to amend five admissions made by default. Defendants state that

their failure to respond to the requests was the result of clerical oversight; their counsel

reportedly failed to calendar a deadline 30 days from when the discovery date was reopened

on August 14, 2019, and only realized the mistake on October 7, 2019, when Defendants

received a letter from Hayes asking for responses. Dkt. 80-1, at 4. Defendants argue that

their motion “should be granted because (1) amendment will promote the presentation of

the merits, and (2) amendment will not prejudice Mr. Hayes.” Dkt. 80-1, at 2.

       Hayes failed to respond to Defendants’ motion. According to District Local Rule of

Civil Procedure 7.1(e), unless the motion was brought under Federal Rule of Civil

Procedure 56, “if an adverse party fails to timely file any response documents required to

be filed under this rule, such failure may be deemed to constitute a consent to the sustaining

of said pleading or the granting of said motion or other application.” Dist. Idaho Loc. Civ.

R. 7.1(e).

       Here, Defendants brought a motion under Rule 36. Hayes, as the adverse party,

failed to timely file any response. The Court deems such unresponsiveness as consent to

granting Defendants’ Motion. Accordingly, the Court will review the merits of Defendants’

motion but will treat it as if it was uncontested.

   A. Presentation on the Merits of the Action

       The first prong of the test essentially asks whether allowing withdrawal or

amendment of an admission will aid in the resolution of the case on the merits. Gallegos v.

City of Los Angeles, 308 F.3d 987, 993 (9th Cir. 2002). Defendants’ admissions are either


MEMORANDUM DECISION AND ORDER - 4
admissions that would prove their legal liability or are contradicted by Defendants’ own

arguments made prior to service of the request and by Hayes’ own pleadings. Here,

allowing Defendants to amend their admission would aid in the resolution of this case on

the merits.

   B. Prejudice of Amendment in Maintaining the Action or Defense on the Merits

       “The party who obtained the admission has the burden of proving that withdrawal

of the admission would prejudice the party’s case.” Hadley v. United States, 45 F.3d 1345,

1348 (9th Cir. 1995). “When undertaking a prejudice inquiry under Rule 36(b), district

courts should focus on the prejudice that the nonmoving party would suffer at trial.”

Conlon, 474 F.3d at 623. See Sonoda v. Cabrera, 255 F.3d 1035, 1039–40 (9th Cir. 2001)

(holding, without further analysis, that the district court did not abuse its discretion by

granting the Rule 36(b) motion to withdraw deemed admissions because the motion was

made before trial and the nonmoving party would not have been hindered in presenting its

evidence); Hadley, 45 F.3d at 1348 (focusing the prejudice inquiry on the unavailability of

key witnesses and a sudden need to obtain evidence). However, when the motion is made

during discovery, amendment or withdrawal of admissions is generally considered an

inconvenience rather than a prejudice. Hadley, 45 F.3d at 1348.

       Hayes failed to respond to Defendants’ motion to amend, so he has not carried his

burden of proving that withdrawal of the admissions would prejudice his case. Even if

Hayes had not implicitly consented to the motion, Defendants’ motion is made during

discovery, so allowing amendment or withdrawal of admissions is inconvenient rather than

prejudicial.


MEMORANDUM DECISION AND ORDER - 5
                             V. ORDER

    IT IS HEREBY ORDERED:

    1.   Defendants’ Motion to Amend Admissions by Default (Dkt. 80) is

         GRANTED.


                                     DATED: January 7, 2020


                                     _________________________
                                     David C. Nye
                                     Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
